Citation Nr: 0509443	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-37 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had active duty service from May 1960 to October 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the RO.  



FINDING OF FACT

1.  The veteran is shown as likely as not to be suffering 
from PTSD due to verified stressors experienced during his 
service in the Republic of Vietnam.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due disease that was 
incurred in service.  38 U.S.C.A. §§  1110, 1131, 1145, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The veteran's DD Forms 214 reflect that he is the recipient 
of the National Defense Service Medal, the Vietnam Service 
Medal with three stars, the Vietnam Campaign Medal with a 
device, two Good Conduct Medals, and a Sharpshooter Badge.  
The DD Forms 214 also indicate that the veteran served in the 
United States Marine Corps.  

On January 1968 report of medical history, the veteran 
reported having frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, and 
"nervous trouble of any sort."  

On discharge medical examination in September 1968, no 
pertinent symptoms or diagnoses were found.  The examiner 
assigned a "PULHES" physical profile amounting to a 
"picket fence" (i.e., all 1's), indicating a high level of 
medical fitness.  (See generally Hanson v. Derwinski, 1 Vet. 
App. 512, 514 (1991) for an explanation of the military 
medical profile system).  

Other than the symptomatology noted in January 1968, the 
service medical records contain no mention of a psychiatric 
disorder.  

According to the service personnel records, in 1964, the 
veteran participated in an engineering equipment operation 
course.  In 1865, he participated in a demolition and 
landmine operations course.  

The veteran served in the Republic of Vietnam for several 
months in 1965 in such locations as Da Nang and Chu Lai.  In 
1968, the was again in the Republic of Vietnam for several 
months when his official service records report that he 
"PARTICIPATED IN COUNERTINSURGENCY OPERS AGAINST COMMUNIST 
FORCES (VIET-CONG)."  

A September 1968 report of the veteran's Commanding Officer 
also reports that the veteran performed his duties "in an 
excellent manner" while serving in a combat environment.  He 
was recommended for promotion from Staff Sergeant to Gunnery 
Sergeant.  

In February and March 1982, the veteran was hospitalized for 
treatment of habitual excessive drinking.  The veteran 
indicated that depression began in 1973 when his 12-year-old 
daughter was kidnapped, raped and murdered before her body 
was located in a river in January 1974.  In or about January 
1974, the veteran's wife and mother of his five children died 
following an overdose of Valium and alcohol.  

An August 2002 private clinical note reflects a diagnosis of 
anxiety.  

In October 2002, the veteran filed a claim of service 
connection for PTSD.  That month, he submitted a statement on 
his alleged stressors.  He recounted an incident in Da Nang 
in 1965 in which the adjacent bunker was hit by a rocket, and 
all of its occupants were killed.  In 1968 in Chu Lai, he 
witnessed a soldier die after being shot in the head.  

Also in 1968, the veteran reported that there was a rocket 
attack on his base when one of the rockets hit a sergeant as 
he was turning off the light.  The veteran witnessed this 
incident.  The veteran supplied the sergeant's name and 
indicated that this last incident occurred at Red Beach.  

A May 2003 VA progress note reflects psychiatric symptoms of 
flashbacks, nightmares, recurrent thoughts of traumatic 
events, and an inability to relax.  On examination, the 
veteran indicated that thoughts of the death of his daughter, 
his two tours in Vietnam, and his wife's overdose were 
plaguing him.  His daughter appeared in nightmares.  The 
examiner diagnosed PTSD.

On June 2003 VA medical examination, the examiner diagnosed 
PTSD without explanation.  In July 2004, PTSD was again 
diagnosed.  

By August 2003 rating decision, the RO denied the veteran's 
claim of service connection for PTSD.  

In September 2003, the veteran again enumerated his service-
related stressors as outlined hereinabove.  

An October 2003 written statement of a counseling specialist 
at the Vet Center at which the veteran was receiving 
treatment indicated that the veteran was participating in 
group therapy.  The counselor stated that the veteran had 
chronic PTSD associated with his experiences in Vietnam.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154; See 38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.


Discussion

The evidence of record currently reports that the veteran 
suffers from diagnosed PTSD.  He reports experiencing various 
stressor events during his period of service in the Republic 
of Vietnam that the Board finds to be substantially verified 
by service personnel records showing likely service under 
combat conditions.  

The veteran also is shown to have experienced extreme 
misfortune following service including the brutal murder of 
his daughter and the death due to overdose of his first wife 
and mother of his five children.  No doubt, and as reflected 
in the evidence, at least some of his PTSD symptomatology is 
related to these events outside of service.  

In order for service connection for PTSD to be granted, the 
stressors upon which that diagnosis is based must be related 
to service.  38 C.F.R. § 3.304(f).  The October 2003 written 
statement of the counselor at the Vet Center reflects that 
the PTSD symptomatology is related to service.  

By extending the benefit of the doubt to the veteran, and 
given that the veteran currently is shown as likely as not to 
be suffering from PTSD, the Board finds that service 
connection for PTSD is warranted in this case.  Id.; 
38 U.S.C.A. §§ 5107, 1154; 38 C.F.R. §§ 3.102, 3.303; 
Gilbert, supra.  

The Board notes that under normal circumstances, it would 
discuss VA compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  Public Law No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  

As the benefit sought herein has been granted, the veteran is 
not prejudiced by the Board's failure to discuss this matter.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  



ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


